Order entered April 29, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00157-CV

                         MICHAEL A. RUFF, Appellant

                                          V.

                            SUZANN RUFF, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17273

                                      ORDER

      Before the Court are appellee’s motion to expedite the appeal and

appellant’s response. We DENY the motion.

      We note the reporter’s record is overdue. As this is an accelerated appeal,

we ORDER Lanetta J. Williams, Official Court Reporter for the 116th Judicial

District Court, to file, no later than May 10, 2021, the record or written verification

the reporter’s record has not been requested or the fee has not been paid. We

caution appellant that the appeal may be submitted without the reporter’s record
should the Court be informed the record was not requested or the fee not paid. See

TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Williams and the parties.

                                            /s/   KEN MOLBERG
                                                  JUSTICE